         Case 3:21-cr-00150-AJB Document 28 Filed 03/31/21 PageID.59 Page 1 of 1




                                                   Plaintiff,
                           vs.
                                                                    JUDGMENT OF DISMISSAL
DALIA PARIAS

                                              Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has
        granted the motion of the Government for dismissal of this case, without prejudice; or

 •      the Court has dismissed the case for unnecessary delay; or


 •      the Court has granted the motion of the Government for dismissal, without prejudice; or


 •      the Court has granted the motion of the defendant for a judgment of acquittal; or


 •      a jury has been waived, and the Court has found the defendant not guilty; or


 •      the jury has returned its verdict, finding the defendant not guilty;

        of the offense(s) as charged in the Indictment/Information:
        Cts 1-2 - 21:952, 960 - Importation of Fentanyl (Felony); 21:952, 960 - Importation of Heroin (Felony)




 Dated: _-=.":?,-1-/_3-=---"-1-/-==2'--'-1_ _ __
